OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.prj B$^3/E!8r£ApPL STATION, AUSTIN, TEXAS 78711
                    •"'•'•'.?;,;T"'    "'""                  ^vvsh.

            STATE OP'^
            PENALTY                                        02 1R
 2/2/2015   PRIVATE USE                                    0002003152       FEB09 2015

 TYSON, DEQUINNCY             Tr.'ct. ftfcltJSPgF  v MA,t£DFROMZW^D|2l8621-01
 On this day, the application for' 11 07 Writ of biibeas Corpus has been received
 and presented to the Coujte^- Q<r           - f'
                                  H'
                                              "' '                      Abel Acosta, Clerk
              ^qC^^f* DEQUINNCY TYSON




N3B   77002
                        nil*